Exhibit 10.1
AMENDMENT NUMBER ONE TO GROUND LEASE
This AMENDMENT NUMBER ONE TO GROUND LEASE (the “Amendment”) is dated the 17th
day of September, 2010, and is made by and among HASINA, LLC, a California
limited liability company, TARSTONE HOTELS, LLC, a Delaware limited liability
company, KALPANA, LLC, a California limited liability company, RIGG HOTEL, LLC,
a California limited liability company, and JRIA, LLC, a Delaware limited
liability company (collectively, “Lessor”), and CLIFT HOLDINGS, LLC, a Delaware
limited liability company (“Lessee”).
RECITALS
A. Lessor, as assignees from and successors-in-interest to GEARY HOTEL HOLDINGS,
LLC, a Delaware limited liability company (“Geary”), are (i) the owners of
certain real property (land and improvements) commonly known as 495 Geary
Street, San Francisco, California, as more particularly described on Exhibit “A”
attached hereto (the “Premises”), as well as certain Personal Property, and
(ii) the “Lessor” under that certain “Ground Lease” dated October 14, 2004 (the
“Lease”), originally between Geary, as the “Lessor”, and Lessee, as the
“Lessee,” copy of which is attached hereto as Exhibit “B.”
B. Lessor and Lessee desire to amend and modify Section 4.1(a) of the Lease to
provide that the Annual Base Rent shall be temporarily reduced as provided
herein below.
C. Unless otherwise defined herein, capitalized terms shall have the meanings
ascribed to them in the Lease.
AGREEMENT
NOW, THEREFORE, for valuable consideration, including the performance of the
promises, covenants, representations and warranties hereinafter set forth, the
parties, intending to be legally and equitably bound, agree as follows:
I.
INCORPORATION OF RECITALS
The Recitals set forth hereinabove are incorporated into this Agreement as if
set forth at length, are true and correct, and shall be binding upon the parties
hereto.

 

 



--------------------------------------------------------------------------------



 



II.
AMENDMENT
2.1 Section 4.1(a) of the Lease is hereby amended to provide that, for the
period from March 1, 2010 through the earlier of (a) February 29, 2012, or
(b) the date that Lessee fails to pay any Defaulted Rent Payment (as defined in
the Settlement Agreement described hereinbelow) only (the “Adjustment Period”),
the Annual Base Rent shall be Four Million Nine Hundred Sixty-Seven Thousand One
Hundred Twelve Dollars ($4,967,112). The Annual Base Rent payable during the
Adjustment Period shall be paid in equal monthly installments of Four Hundred
Thirteen Thousand Nine Hundred Twenty-Six Dollars ($413,926) on the first day of
each calendar month in accordance with the terms of the Lease; provided that the
Annual Base Rent for the period from March 1, 2010 through August 1, 2010 shall
be paid in the manner set forth in that certain “Settlement and Release
Agreement” dated September 17, 2010 to which Lessor and Lessee and certain other
persons are parties (the “Settlement Agreement”). Upon the expiration or earlier
termination of the Adjustment Period (as hereinabove provided), Annual Base Rent
shall, without any notice, demand, act, consent or instruction by or from Lessor
to Lessee, automatically revert to the Annual Base Rent specified in the Lease
as if this Amendment had not been executed or effective, and from and after such
date, Lessee shall pay the installments of Annual Base Rent (including any
increases pursuant to the terms of the Lease) as and when due, all as provided
in the Lease.
2.2 The definition of “Rent” in Section 4.2 of the Lease is hereby amended to
read in its entirety as follows: ”’Rent’ shall mean and include any and all
amounts and charges Lessee is obligated to pay to Lessor or any Lessor
Indemnitee pursuant to this Lease, including Annual Base Rent and Additional
Rent, and the Defaulted Rent Payments (as defined in the Settlement Agreement).”
2.3 Section 7.2(d)(ii) of the Lease is hereby amended to read in its entirety as
follows: “Second, to the payment of the monthly installment of Annual Base Rent,
any Additional Rent, and any Defaulted Rent Payments (as defined in the
Settlement Agreement).
2.4 Section 13.1 of the Lease is hereby further amended by the addition of the
following: ”Notwithstanding any other provision of the Lease to the contrary,
the consent of Lessor shall not be required for a Transfer of a direct or
indirect equity interest in Lessee; provided that (a) not more than an aggregate
of fifty percent (50%) of the equity interest in Lessee is so Transferred
(whether in one or a series of transactions), (b) following such Transfer,
Morgans Group LLC (or any successor thereof) has oversight of the day-to-day
management of Lessee and an Affiliate of Morgans Group LLC (or its successor) is
the Operator; (c) Morgans Group, LLC (or any successor thereof) has joint
control or veto power over any transaction not in the ordinary course of
Lessee’s business, and (d) Lessor is furnished with written notice (in
accordance with the notice requirements in this Lease) of such Transfer not
later than ten (10) business days prior to the effective date of such Transfer.”
I.
RATIFICATION
Except as amended and/or modified by this Amendment, the Lease is hereby
ratified and confirmed and all other terms of the Lease shall remain in full
force and affect, unaltered and unchanged by this Amendment. In the event of any
conflict between the provisions of this Amendment and the provisions of the
Lease, the provisions of this Amendment shall prevail. Whether or not
specifically amended by the provisions of this Amendment, all of the terms and
provisions of the Lease are hereby amended to the extent necessary to give
effect to the purpose and intent of this Amendment. The provisions hereof shall
be binding on, and are for the benefit of, the successors and assigns of the
parties hereto.

 

2



--------------------------------------------------------------------------------



 



II.
COUNTERPARTS
This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which, when taken together, will
constitute one and the same instrument. The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the
(signature) thereon, provided such signature page is attached to any other
counterpart identical thereto except as having additional signature pages
executed by other parties to this Amendment attached hereto.
III.
FACSIMILE SIGNATURES
The execution of this Amendment may be effected by facsimile signatures, all of
which shall be treated as originals; provided, however, that any party receiving
this Amendment with a facsimile signature may, by written notice to the other
party(ies), require the prompt delivery of an original signature to evidence and
confirm the delivery of the facsimile signature. The parties each intend to be
bound by its respective facsimile transmitted signature, and are aware that the
other parties will rely thereon, and each party waives any defenses to the
enforcement of the Amendment delivered by facsimile transmission.
[The remainder of this page is intentionally left blank]
[Signatures on following page]

 

3



--------------------------------------------------------------------------------



 



III.
EXECUTION
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the 17th day of September, 2010.

                          LESSOR:    
 
                        HASINA, LLC,
a California limited liability company    
 
                        BY:   TUP ONE, LLC, a California limited
liability company, its Manager    
 
                   
 
      By:   /s/ Tushar Patel                      
 
          Name:   Tushar Patel    
 
          Title:  
Member
   
 
             
 
   
 
                        TARSTONE HOTELS, LLC,
a Delaware limited liability company    
 
                   
 
  By:   /s/ Nilesh Madhar                    
 
      Name:   Nilesh Madhar                      
 
      Title:   Manager                      
 
                        KALPANA, LLC,
a California limited liability company    
 
                        BY:   MKP ONE, LLC, a California limited
liability company, its Manager    
 
                   
 
      By:   /s/ Mayur Patel                      
 
          Name:   Mayur Patel    
 
          Title:  
Member
   
 
             
 
   
 
                        RIGG HOTEL, LLC,
a California limited liability company    
 
                   
 
  By:   /s/ Nilesh Madhar                  
 
      Name:   Nilesh Madhar                      
 
      Title:   Manager                      

[SIGNATURES CONTINUTED ON NEXT PAGE]

 

4



--------------------------------------------------------------------------------



 



                          JRIA, LLC, a Delaware limited liability company    
 
                        BY:   TUP ONE, LLC, a California limited
liability company, its Manager    
 
                   
 
      By:   /s/ Tushar Patel                      
 
          Name:   Tushar Patel    
 
          Title:  
Member
   
 
             
 
   
 
                        LESSEE:    
 
                        CLIFT HOLDINGS, LLC,
a Delaware limited liability company    
 
                        By:   /s/ Fred J. Kleisner             Name:   Fred J.
Kleisner             Title:   Chief Executive Officer    

 

5